Exhibit 12.1 Ratio of Earnings to Fixed Charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) For the Years Ended December 31, Earnings: Pretax income (loss) from continuing operations $ ) Fixed charges Dividends distributed to shareholders Equity investee adjustment ) ) ) - - Noncontrolling interest 97 ) - - - Total Earnings $ Fixed Charges: Interest expense $ Total Fixed Charges $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends Deficiency related to ratio of earnings to fixed charges NA NA NA NA $ ) Deficiency related to ratio of earnings to combined fixed charges and preferred stock dividends NA NA NA NA $ )
